Case 2:14-cr-00470-DN Document 279-4 Filed 03/13/19 PageID.3657 Page 1 of 2

                                        Phil & Jody Lyman
                                STATEMENT OF FINANCIAL CONDITION
                                          As of 12/31/2017

   Assets                                                          12/31/2017
            Cash and Marketable Securities:
                                                               $




                 Total Cash and Investments

            Personal Vehicles and Machinery:




                 Total Personal Vehicles and Machinery

            Real Estate:




   Total Assets

   Liabilities
                                                               $



                 Total Liabilities

   Net Worth

   Total Liabilities and Net Worth
Case 2:14-cr-00470-DN Document 279-4 Filed 03/13/19 PageID.3658 Page 2 of 2

                                       Phil & Jody Lyman
                       STATEMENT OF AVERAGE MONTHLY CASH FLOW
                                     As of 12/31/2017

   Cash In:
                                                           $




   Cash Out:




          Net Cash Surplus (Deficit)                       $




                            Other sources of cash
